UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 2, 2017 Proto Labs, Inc. (Exact name of registrant as specified in its charter) Minnesota 001-35435 41-1939628 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (763) 479-3680 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) As previously announced, John B. Tumelty, the Vice President/General Manager and Managing Director – Europe, Middle East and Africa of Proto Labs, Inc. (the “Company”), intends to retire later this year. On August 2, 2017, in connection with Mr. Tumelty’s planned retirement, the Board of Directors (the “Board”) of the Company and the Compensation Committee (the “Committee”) of the Board authorized providing Mr.Tumelty with the opportunity to achieve 125% of his annual bonus target, prorated to his potential retirement date, in order to provide Mr. Tumelty with an additional incentive to reach the applicable goals set forth in the Company’s 2017 budget. For additional information about Mr. Tumelty’s incentive compensation, please refer to the Company’s definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on April 4, 2017. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Proto Labs,Inc. Date: August 8, 2017 By: /s/ Victoria M. Holt Victoria M. Holt Chief Executive Officer
